DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2017-0086598 filed in Korean Intellectual Property Office (KIPO) on July 7, 2017 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on July 30, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Specification
The disclosure is objected to because of the following informality: 
The first paragraph of the specification mentioning the prior filed application(s) should be amended to include issued status of the prior filed application(s).  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “forming a second electrode on the dielectric layer; forming a conductive seed layer between the second electrode and the hafnium oxide layer” in lines 9-11, and it appears as if Applicant meant to write --forming a conductive seed layer on the hafnium oxide layer; forming a second electrode on the conductive seed layer--. It is noted that a conductive seed layer is formed prior to forming a second electrode (see the semiconductor device of Figs. 7A-7B and the manufacturing method thereof in Figs. 8A-8B).
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the above-discussed objection to the base claim 1.
Claims 11-16 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 11 that recites “crystalizing the hafnium oxide layer into a tetragonal crystal structure having a horizontal lattice constant and a vertical lattice constant, wherein the oxidation seed material has a lattice constant having a lattice mismatch of 6% or less with one of the horizontal lattice constant and the vertical lattice constant of the hafnium oxide layer, and wherein the conductive seed layer comprises a conductive seed material including a lattice constant having a lattice mismatch of 2% or less with one of the horizontal lattice constant and the vertical lattice constant of the hafnium oxide layer10” in combination with other elements of the base claim 11.
Claims 17-20 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 17 that recites “crystalizing the hafnium oxide layer into a tetragonal crystal structure, wherein one of the first and second seed layers is an oxidation seed layer, and wherein another of the first and second seed layers is a conductive seed layer including at least one selected from the group consisting of cobalt, nickel, copper, and cobalt nitride10” in combination with other elements of the base claim 17.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        September 5, 2022